           Case 1:20-cv-00706-DLC Document 410 Filed 04/21/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION;
 STATE OF NEW YORK; STATE OF
 CALIFORNIA; STATE OF ILLINOIS;
 STATE OF NORTH CAROLINA; STATE
 OF OHIO; COMMONWEALTH OF
 PENNSYLVANIA; and                                     Case No. 1:20-cv-00706-DLC
 COMMONWEALTH OF VIRGINIA,
                                                       MOTION TO WITHDRAW AS
                                Plaintiffs,
                                                       COUNSEL PURSUANT TO LOCAL
         v.
                                                       RULE 1.4
 VYERA PHARMACEUTICALS, LLC;
 PHOENIXUS AG; MARTIN SHKRELI,
 individually, as an owner and former officer
 of Vyera Pharmaceuticals, LLC and
 Phoenixus AG (formerly known as Turing
 Pharmaceuticals, LLC and Turing
 Pharmaceuticals AG); and KEVIN
 MULLEADY, individually, as an owner and
 director of Phoenixus AG and a former
 executive of Vyera Pharmaceuticals, LLC,
                                Defendants.

         TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:

         PLEASE TAKE NOTICE that Brett M. Feldman of the law firm Duane Morris LLP will

no longer represent and should be withdrawn as counsel of record for Defendant Martin Shkreli in

the above-captioned case. In addition, Mr. Feldman requests that he be removed from all service

lists for these proceedings, including the Court’s CM/ECF electronic notification list.

         In support of such motion, and in conformance with Local Rule 1.4, the undersigned states

the following:

         1.       Mr. Shkreli continues to be represented in this case by other attorneys of record

from the law firm of Duane Morris.

         2.       The withdrawal of Mr. Feldman will not affect any deadlines or cause any delay

in this matter.


DM1\11974896.1
            Case 1:20-cv-00706-DLC Document 410 Filed 04/21/21 Page 2 of 2



          3.      Withdrawing counsel is not retaining or charging a lien.

          I declare under penalty of perjury that the foregoing statements are true and correct.


Dated: April 21, 2021                          Respectfully Submitted,

                                               /s/ Brett M. Feldman
                                               Brett M. Feldman
                                               DUANE MORRIS LLP
                                               30 South 17th Street, Fifth Floor
                                               Philadelphia, PA 19103
                                               Telephone: (215) 979-7394
                                               Facsimile: (215) 689-4958
                                               Email: bmfeldman@duanemorris.com




 DM1\11974896.1
